DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 			second fluid metering device in claims 1, 3, 6, 10, 12, 15, 19-20 which 	encompasses a solenoid valve;
	first fluid metering device of claim 10-11, 15-17, 19-20 which may encompass a 	solenoid actuated member or a plurality of pins.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thring (US 5,526,796) in view of Amaya (US 2011/0284652).
Regarding claim 1, Thring discloses a metering system for a fluid atomizer, comprising: 

		a first fluid flow controller (76, 78) comprising: 
	a rearward most surface (top surface of 78) arranged away from the housing outlet (110) (Figure 3); and a forward most surface (The bottom surface of 78) 	arranged toward the housing outlet (110) (Figure 3); 
		wherein the first fluid flow controller (76, 78) is movable in the flow channel (81) 	to control flow of first fluid (Air) from the first fluid inlet (56) to the first fluid channel (84) 	(Column 6, lines 14-19); 
a second fluid metering device (54, 85, 86, 88) having first (85) and second (54, 86, 88) portions (Figure 3), wherein the first portion (85) of the second fluid metering device (54, 85, 86, 88) is at a location rearward of the rearward most surface of the first fluid flow controller (Figure 3), wherein the second portion (54, 86, 88) of the second fluid metering device is at a location forward of the forward most surface of the first fluid flow controller (Figure 3), wherein the second fluid metering device (54, 85, 86, 88) extends through the first fluid flow controller (76, 78) (Figure 3) from the location rearward of the rearward most surface (Figure 3) of the first flow controller to the location forward of the forward most surface of the first fluid flow controller 	(Figure 3, Element 54 of the second flow controller extends below the lowest surface of the first flow controller) to deliver the second fluid (Fuel) to the mixing chamber (108) (Column 3, lines 50-67 and Column 4, lines 6-19).
		However, Thring fails to disclose the system including a plurality of first fluid 	channels;
the first portion of the second metering device at the location rearward of the rearward most surface of the first fluid flow controller.
		While figure 1 appears to depict the continuous fuel source (24) delivering the 	second fluid (fuel) to the mixing chamber and being positioned rearward of the injector, 	and therefore rearward of the first metering device, it is unclear as to the fuel source’s 	exact position. 
It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring to include the continuous fuel source positioned at the first portion of the second metering device at the location rearward of the rearward most surface of the first fluid flow controller, since it has been held that rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note, applicant has not disclosed any criticality as to the claimed limitations. One of ordinary skill in the art would have appreciated that changing the position of the fuel supply will yield the predictable result of fuel being available for mixture with the air of 	the device.
		Amaya discloses a device that includes a plurality of first fluid channels (48).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring with the disclosures of 		Amaya, replacing the fluid channel with a plurality of first fluid channels (Amaya, 48), in 	order to optimize the flow of air through the system, as disclosed by Amaya (Paragraph 	69, lines 9-12).
Regarding claim 2, Thring in view of Amaya discloses the metering system of claim 1, further comprising a first solenoid (18) operable to move the first fluid flow controller (76, 78) between a closed position sealing the plurality of first fluid channels (Amaya, 48) (Column 6, lines 5-13, The solenoid moves element 52, which moves the 
Regarding claim 5, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels Amaya, 48) are angled radially inward at an angle relative to a longitudinal axis of the metering system (Paragraph 70, lines 1-7).
Regarding claim 6, Thring in view of Amaya discloses the metering system of claim 1, wherein the second fluid metering device (54, 85, 86, 88) is arranged radially inward from and coaxially with the first fluid flow controller (76, 78) (Figure 3).
Regarding claim 7, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) are spaced apart circumferentially (Amaya, Figure 20) and angled in at least one of a radially inward direction and a tangential direction (Amaya, Paragraph 70, lines 1-7) to create a swirl of the flow of first fluid in the mixing chamber (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Amaya, Paragraph 70, lines 7-11).
Regarding claim 8, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) are angled tangentially relative to a longitudinal axis of the metering system (Amaya, Paragraph 70, lines 1-7).
Regarding claim 9, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) comprises at least 10 channels (Amaya, Figure 20, The configuration depicts 12 channels).
Regarding claim 15, Thring discloses a fluid mixing device, comprising: 
		a mixing chamber (108); 
		a first fluid inlet (56); 

		a second fluid metering device (54, 85, 86, 88) extending through the first fluid 	metering device (76, 78) from a front end (bottom surface of 78) to a rear end (top 	surface of 78) of the first fluid metering device (76, 78) (Figure 3) and configured to 	deliver a second fluid to the mixing chamber (108) at a location forward of the first fluid 	metering device (Column 3, lines 50-67 and Column 4, lines 6-19). 
		However, Thring fails to disclose the system including a plurality of first fluid 	inlets;
or the second fluid being delivered from a location within the second metering device, and rearward of the first fluid metering device.
		While figure 1 appears to depict the continuous fuel source (24) delivering the 	second fluid (fuel) to the mixing chamber and being positioned rearward of the injector, 	and therefore rearward of the first fluid metering device, it is unclear as to the fuel 	source’s exact position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thring to include the continuous fuel source positioned within the second metering device rearward of the first fluid metering device, since it has been held that rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note, applicant has not disclosed any criticality as to the claimed limitations. One 	of ordinary skill in the art would have appreciated that changing the position of the fuel supply will yield the predictable result of fuel being available for mixture with the air of the device.
		Amaya discloses a device that includes a plurality of first fluid inlets (inlets of 	channels 48) (Figure 16).

Regarding claim 16, Thring in view of Amaya discloses the fluid mixing device of claim 15, further comprising a first fluid chamber (81) positioned between the at least two first fluid inlets (Amaya, inlets of channels 48) and the mixing chamber (108), and the first fluid metering device (76, 78) is movable axially within the first fluid chamber (81) to control flow of the first fluid to the mixing chamber (108) (Column 6, lines 13-20).
Regarding claim 17, Thring in view of Amaya discloses the fluid mixing device of claim 16, further comprising a channel (84) arranged between the first fluid chamber (81) and the mixing chamber (108), and the first fluid metering device (76, 78) is operable to control flow of the first fluid into the channel (84) (Column 6, lines 13-20).
		However, Thring in view of Amaya fails to disclose the channel (84) being a 	plurality of circumferentially spaced apart channels.
		Amaya discloses a device that includes a plurality of spaced apart channels (48) 	(Figure 22).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 	disclosures of Amaya, replacing the channel with a plurality of channels (Amaya, 48), as 	depicted in Amaya, in order to optimize the flow of air through the system, as disclosed 	by Amaya (Paragraph 69, lines 9-12).
Regarding claim 18, Thring in view of Amaya discloses the fluid mixing device of claim 15, further comprising at least four supply ducts (Amaya, Figure 16), but is unclear 
	Amaya appears to suggest that the supply ducts are equally spaced apart, but lacks a specific disclosure of equal spacing. One of ordinary skill in the art would have appreciated that there are a finite number of solutions, as to the spacing of the channels, as the channels cover a 360 degree perimeter. Additionally, equal spacing is a common solution to spacing concerns and is known to provide a reasonable expectation of success. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try spacing the supply ducts at equal intervals, with a reasonable expectation of effective supply of air through the device.
Regarding claim 19, Thring in view of Amaya discloses the fluid mixing device of claim 15, wherein the first fluid metering device (76, 78) is coextensive with the second fluid metering (54, 85, 86, 88) device along an entire length of the first fluid metering device (76, 78) (Figure 3).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thuren (US 4,020,803) in view of Thring.
Regarding claim 10, Thuren discloses a method of operating a fluid atomizer, comprising: 
providing a first fluid metering device (27) (Column 2, lines 63-64), a second 	fluid metering device (40) (Column 2, lines 55-58), a mixing chamber (46) (Column 2, lines 61-62), and a first fluid channel (45) positioned between the mixing chamber (46) and the first fluid inlet (44) (Column 3, lines 59-62), wherein the second fluid metering device (40) extends through the first fluid metering device (27) the second fluid metering device (40) extending from a front end to a rear end of the first fluid metering device (27) (Figure 2);

moving the second fluid metering device (40) independent of movement of the 	first fluid metering device (Column 4, lines 6-25) to a control second fluid flow to the mixing chamber (46) (Column 3, lines 59-67), the flow of the second fluid being delivered from a location rearward of the first fluid metering device (27) to the mixing chamber (46) (Figure 2, The fuel inlet 16 is rearward of the first fluid metering device 27); and
dispensing the mixture out of the fluid atomizer (Column 3, lines 1-4).
		However, Thuren fails to disclose the method including provision of a plurality of 
	first fluid channels.
		Thring discloses a device that includes a plurality of first fluid channels (358).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thuren with the disclosures of Thring, providing a plurality of first fluid channels (Thring, 358), as the configurations were known before the effective filing date of the claimed invention and the modification would have yielded predictable results, including efficient supply of the fluid for discharge.
Regarding claim 11, Thuren in view of Thring discloses the method of claim 10, further comprising a first solenoid (30) and operating the first solenoid (30) to move the first fluid metering device (27) relative to the plurality of first fluid channels (Thring, 358) (Column 4, lines 6-10).
Regarding claim 12, Thuren in view of Thring discloses the method of claim 11, further comprising providing a second solenoid (56) to move the second fluid metering member (40) relative to the second fluid metering device (Column 3, lines 46-49).
Regarding claim 14, Thuren in view of Thring discloses the method of claim 10, wherein the plurality of first fluid channels (Thring, 358) are arranged circumferentially spaced apart (Thring, Figure 10) and are angled (Thring, Figure 10) in at least one of a radial direction and a tangential direction (Thring, Figure 10), the method further comprising providing a swirl flow in the mixing chamber with the plurality of first fluid channels (The angular orientation of the channels will provide for the fuel to swirl as its passes through the channels to the mixing chamber).
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thring in view of Amaya and Thuren (US 4,020,803).
Regarding claim 3, Thring in view of Amaya discloses the metering system of claim 2, but fails to disclose the system further comprising a second solenoid operable to move the second metering device between a closed position and an open position providing flow communication between the second fluid inlet and the mixing chamber, the first fluid flow controller and the second fluid metering device being movable independently relative to each other by operation of the first and second solenoids, respectively.
		Thuren discloses a metering device wherein a two-solenoid configuration (Figure 	2) is used as an alternative to a single actuator configuration (Figure 1). The 	configuration features a first solenoid (30) and a second solenoid (56) operable to move 	a second fluid flow controller (24) between a closed position and an open position 	providing flow communication between a second fluid inlet (16) and a mixing chamber 	(45) (Column 4, lines 10-13), the first (30) and second (56) flow controllers being 	movable independently relative to each other by operation of the first and second 	solenoids, respectively (Column 4, lines 6-14). 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 
Regarding claim 20, Thring in view of Amaya discloses the fluid mixing device of claim 15, but fails to disclose a device wherein the first and second fluid metering devices are movable independent of each other.
		Thuren discloses a metering device wherein a two-solenoid configuration (Figure 	2) is used as an alternative to a single actuator configuration (Figure 1). The 	configuration features independent movement of a first (30) and second (56) fluid 	metering device (Column 4, lines 6-14). 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 	disclosures of Thuren, providing the first (Thring 76, 78) and second (Thring, 54, 85, 86, 	88) flow fluid metering devices to be movable independent of each other (Thuren, 	Column 4, lines 6-14), in order to provide for varied fuel-air ratios, as disclosed by 	Thuren (Column 4, lines  17-19).
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
As to Applicant’s positions regarding claim 1, element 85 of the interpreted extends from a position rearward of the first fluid controller.
As to Applicant’s position regarding claim 15, the fluid supply being arranged as claimed, is an obvious arrangement of parts. Applicant discloses no criticality as to the claimed limitation.
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Allowable Subject Matter
Claims 4 and 13 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752